ITEMID: 001-88513
LANGUAGEISOCODE: ENG
RESPONDENT: POL
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF KACHEL v. POLAND
IMPORTANCE: 4
CONCLUSION: Violation of Article 5 - Right to liberty and security
JUDGES: David Thór Björgvinsson;Giovanni Bonello;Lech Garlicki;Ledi Bianku;Mihai Poalelungi;Nicolas Bratza
TEXT: 5. The applicant was born in 1960 and lives in Tarnów. He is currently serving a sentence of imprisonment in Tarnów Prison.
6. On 30 July 2002 the applicant was arrested on suspicion of murder.
7. On 31 July 2002 the Bytom District Court (Sąd Rejonowy) remanded him in custody. It justified the applicant’s pretrial detention by the gravity of the offence, the existence of strong evidence against him, the likelihood that a heavy penalty would be imposed and by the need to ensure the proper conduct of the proceedings.
8. The applicant’s appeal against the decision to remand him in custody was unsuccessful. On 4 September 2002 the Katowice Regional Court (Sąd Okręgowy), relying on a reasonable suspicion that the applicant had committed a serious offence, upheld the Bytom District Court’s decision.
9. The applicant’s pretrial detention was subsequently extended by decisions of the Katowice Regional Court of, inter alia, 21 October 2002, 2 December 2002, 31 March 2003 (upheld by the Katowice Court of Appeal on 7 May 2003), 29 July 2003 and 16 June 2004.
10. Once the length of the applicant’s detention had reached the statutory twoyear maximum laid down in Article 263 § 3 of the Code of Criminal Procedure (Kodeks postępowania karnego), the firstinstance court was no longer competent to extend it. Consequently, it was the Katowice Court of Appeal (Sąd Apelacyjny) which issued further extensions on, inter alia, 14 July 2004, 8 December 2004, 6 April 2005 and 28 December 2005.
11. The courts repeatedly justified the applicant’s pretrial detention in the initial phase by the existence of strong evidence against him, the likelihood that a heavy penalty would be imposed and the reasonable risk that the applicant would attempt either to induce witnesses to give false testimony or to obstruct the proper course of proceedings by other unlawful means. They further stressed that it would be necessary to hear evidence from a large number of witnesses and to obtain expert reports.
12. In the latter stages of the applicant’s detention, the courts additionally referred to the complexity of the case and the fact that there was strong evidence against him and other defendants.
13. In the meantime, on 16 April 2003 the applicant was indicted on a charge of murder allegedly committed with two accomplices, who were also on trial.
14. On 4 July 2005 the Katowice Regional Court convicted the applicant and his codefendants as charged. The applicant was sentenced to 25 years’ imprisonment.
15. The prosecutor and the lawyers of all three defendants lodged appeals.
16. On 25 January 2006 the Katowice Court of Appeal upheld the substance of the firstinstance judgment concerning the characterisation of the charges and the sentence.
17. On 8 November 2006 the Supreme Court dismissed a cassation appeal lodged by the applicant.
18. The relevant domestic law and practice concerning the imposition of detention on remand (aresztowanie tymczasowe), the grounds for its prolongation and release from detention and the rules governing other, socalled “preventive measures” (środki zapobiegawcze) are set out in the Court’s judgments in the cases of Gołek v. Poland (no. 31330/02, §§ 27-33, 25 April 2006) and Celejewski v. Poland (no. 17584/04, §§ 22-23, 4 August 2006).
VIOLATED_ARTICLES: 5
